—Appeal by the defendant from a judgment of the Supreme Court, Kings County (G. Beldock, J.), rendered May 1, 1995, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law, and a new trial is ordered.
After a Hinton hearing (see, People v Hinton, 31 NY2d 71, cert denied 410 US 911), the trial court improperly excluded *595from the courtroom spectators that the defendant asserted were his “common law wife” and two children.' The People failed to demonstrate a substantial probability that the woman and children posed a threat to the undercover officer’s safety (see, People v Nieves, 90 NY2d 426; People v Rentas, 253 AD2d 469). Accordingly, the defendant is entitled to a new trial. O’Brien, J. P., Thompson, Sullivan and Altman, JJ., concur.